Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141959                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DAWN DUBUC,                                                                                              Brian K. Zahra,
          Plaintiff-Appellant,                                                                                        Justices


  v                                                                 SC: 141959
                                                                    COA: 287756
                                                                    Wayne CC: 07-727798-NO
  DR. ADEL ALI EL-MAGRABI and
  QUALIFIED MEDICAL EXAMINERS, INC.,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals and we REMAND this case to the Wayne Circuit Court for further proceedings.
  When the complaint allegations are viewed in a light most favorable to the plaintiff, she
  did allege an unjustified instigation of the breach by the defendants. The Court of
  Appeals erred when it concluded, as a matter of law, that the defendants were motivated
  by a legitimate business interest, which, in this case, was a determination to be made by
  the jury. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2011                       _________________________________________
           p0330                                                               Clerk